EXHIBIT 10.14

CONFIDENTIAL

Terms of Extended EVP Post Close Incentive Program

Participants:                                                                             
Vanessa Wittman and Brad Sonnenberg (“EVPs”)

Existing Program:                                                    The
Extended EVP Post Close Incentive Program outlined herein is intended to be in
lieu of the PKERP.(1)  The Extended EVP Post Close Incentive Program is in
addition to, and not in lieu of, any applicable compensation and benefits
programs of the Company, other than the PKERP, in which the EVPs participate
prior to the Post Close Period.

Employment Period:                                      The Post Close Period
will be from August 1, 2006 through December 31, 2006 (the “Post Close
Period”).  In the event the Company is required to file a Form 10-K, at the sole
discretion of the Creditors’ Committee, the EVPs may continue to be employed by
the Company from January 1, 2007 through March 31, 2007 (the “Extended Post
Close Period”).  If it seeks to employ the EVPs during the Extended Post Close
Period, the Creditors’ Committee or Plan Administrator (as applicable) must
notify the EVPs, in writing, no later than November 15, 2006.

EVP
Bonus:                                                                                
Subject to the termination provisions below, EVPs employed during the Post Close
Period will receive a bonus (the “Post-Close Bonus”) equal to five months of
Adjusted Base Salary (as defined in the PKERP Motion).

Subject to the termination provisions below, EVPs employed during the Extended
Post Close Period will receive a bonus (the “Extended Post-Close Bonus”) equal
to three months of Adjusted Base Salary.

Such bonuses shall be paid net of any amounts required to be withheld under
applicable federal, state, or local income tax laws.

Payment of such bonuses will be conditioned on execution and delivery by the EVP
of a general release of claims against the Company and the Plan Administrator
relating to claims, if any, accrued up to the execution of such release, and
shall provide that such release does not extend to (a) compensation or benefits
to be provided by, or any other obligation otherwise due to be performed by, the
Company or the Plan Administrator

 

--------------------------------------------------------------------------------

(1)                                  The “PKERP” refers to the incentive program
that was the subject of the Debtors’ Motion for Order Pursuant to Sections
105(a) and 363(b) of the Bankruptcy Code Authorizing Implementation of
Post-Closing Incentive Program and Granting Related Relief, which was approved
by the Bankruptcy Court on July 26, 2006 (the “PKERP Order”).  The other relief
granted pursuant to the PKERP Order (e.g., the payment of Adjusted Base Salary)
shall remain in effect and is not intended to be superseded by the terms herein.


--------------------------------------------------------------------------------




in the future, and (b) claims for indemnification or the like, including without
limitation, any claims based on indemnification agreements, the Company’s 
by-laws, plan of reorganization, or other governance documents, as well as any
claims under the Company’s directors’ and officers’ insurance policies.  The
Company and Plan Administrator shall simultaneously execute and deliver to the
EVPs general releases of claims, if any, accrued up to the execution of such
release, and shall provide that such release does not extend to any obligation
otherwise due to be performed by the EVPs in the future.

Timing of Payment:                                         Subject to the
termination provisions below:

·                                          50% of an EVP’s Post Close Bonus will
be paid on the date that is the earlier of: (i) the end of the Post Close
Period; and (ii) the Effective Date of a Plan of Reorganization for
substantially all of the Debtors (the “Effective Date”); and

·                                          The remaining 50% of each EVP’s Post
Close Bonus will be paid at the end of the Post Close Period.

·                                          100% of an EVP’s Extended Post-Close
Bonus (if applicable) will be paid at the end of the Extended Post Close Period.

Termination:                                                                            
The Company or Plan Administrator (as applicable) may terminate one or both EVPs
prior to the end of the Post Closing Period (or the end of the Extended Post
Close Period, as applicable) only (i) for cause, (ii) upon mutual agreement
between the EVP and the Company (“Mutual Termination”), or (iii) as a result of
the EVP’s death or disability.  The terms “cause” and “disability” shall have
the meanings assigned to them in the EVPs’ existing employment agreements (the
“Existing EVP Agreements”).  Following any termination by an EVP, the Company,
or Plan Administrator, each EVP will be entitled to receive his or her accrued
but unpaid Adjusted Base Salary and benefits through the date of termination,
such amount to be paid not later than 8 days following the date of such
termination.  Following a Mutual Termination or termination for death or
disability, an EVP will be entitled to receive his or her aggregate Post-Close
Bonus (and Extended Post-Close Bonus, as applicable) not later than 8 days
following the date of termination.

In the event the Company or Plan Administrator seeks to terminate one or both
EVPs without cause and such EVPs do not agree to a Mutual Termination, the
Company or Plan Administrator may, at any time during the Post Closing Period
(or the Extended Post Close Period, as applicable), require the EVP not to
attend his or her work provided that the EVP shall be entitled to receive his or
her Adjusted Base Salary and benefits during any such period and for purposes of
this Extended EVP Post Close

2


--------------------------------------------------------------------------------




Incentive Program will remain an employee of the Company during such period.

If the Effective Date occurs prior to the end of either the Post Close Period or
the Extended Post Close Period, as applicable, the EVPs may elect to voluntarily
terminate their employment (an “Effective Date Termination”).  In such case and
at the sole discretion of the Creditors’ Committee, the EVPs shall remain
available to consult for the Company from the date of the Effective Date
Termination through the three month anniversary of the Effective Date
Termination.  In the event of an Effective Date Termination, the Creditors’
Committee will notify the EVPs if they will be required to serve as a consultant
on the date of such termination.  In the event of an Effective Date Termination,
the EVPs shall be entitled to receive the pro rata share of their Post-Close
Bonus and/or Extended Post-Close Bonus, as applicable, that relates to the
period between 8/01/06 and the date of Effective Date Termination.  In the event
an EVP terminates his or her employment for “Good Reason” (other than an
Effective Date Termination), such EVP shall be entitled to be paid on such
termination date his or her aggregate Post-Close Bonus (and Extended Post-Close
Bonus, as applicable) and his or her aggregate Adjusted Base Salary from such
termination through the end of the Post Close Period (and Extended Post Close
Period, as applicable).

Except in the event of an Effective Date Termination or termination for “Good
Reason,” EVPs who voluntarily terminate their employment prior to the end of
either the Post Close Period or Extended Post Close Period, as applicable, will
forfeit any unpaid bonus amounts.

If interim bonus payments previously have been made pursuant to the section
captioned “Timing” above, the bonus payments provided for in this section on
“Termination” shall be paid only to the extent of the excess of such bonuses
payable on termination over such previously paid interim bonuses.

Consulting Period:                                             At the sole
discretion of the Creditors’ Committee, and in the event that the EVPs will not
be employed by the Company throughout the Extended Post Close Period, each EVP
agrees to consult for the Company for a period beginning at termination of
employment and ending the earlier of (a) three months following the termination
of employment and (b) March 31, 2007 (the “Consulting Period”).  Except in the
event of an Effective Date Termination, the Creditors’ Committee will notify the
EVPs if they will be required to serve as consultants during the Consulting
Period no later than 30 days prior to the end of the Post Close Period.  The
Consulting Period may be terminated by the Company or the Plan Administrator by
delivering written notice to the EVP no less than 30 days prior to the date on
which the Consulting Period will terminate.

3


--------------------------------------------------------------------------------




Consulting Fees:                                                      In
consideration of the agreement to consult, EVPs will continue to be paid the pro
rata portion of their annual Adjusted Base Salary every two weeks.  The Company
and the EVP will enter into a customary consulting agreement which contains
customary expense reimbursement and indemnity provisions.

Severance:                                                                                     
On the date on which the Court approves the Extended EVP Post Close Incentive
Program, the Company will pay to each EVP the severance (the “Severance
Payments”) provided for in the Existing EVP Agreements in cases of a termination
by the Company without cause.

The Existing EVP Agreements will be amended to provide that an Effective Date
Termination will be included in the definition of “Good Reason.”

Notwithstanding anything herein to the contrary, upon receipt of the Severance
Payments, the EVPs shall not be entitled to any additional severance payment
pursuant to the Existing EVP Agreements or otherwise.

Indemnity:                                                                                      
The Company shall (a) provide indemnification agreements to the EVPs containing
customary terms (in no event less favorable to the EVPs than those provided to
the Company’s directors) and (b) maintain by-laws that provide for exculpation
and indemnification to the maximum extent permitted by Delaware law.

Miscellaneous:                                                               The
EVPs will remain on the Company’s health plan until the date that their
employment is terminated.  Thereafter, the EVPs will be entitled to COBRA
coverage under the terms of their Existing EVP Agreements for the period
specified in their existing employment agreements plus an additional period
equal to the length of time during which the EVP serves as a consultant.

Court Approval:                                                         The
Creditors’ Committee and the Debtors shall file a joint motion seeking approval
of the relief related to the EVPs.

Please acknowledge your agreement with the foregoing terms.

 

 

Authorized Representative of the

Official Committee of Unsecured Creditors

 

4


--------------------------------------------------------------------------------




Agreed to:

 

ADELPHIA COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

/s/ Jerry Rybin, VP – HR

 

 

 

 

Date:

10/4/06

 

 

 

 

 

 

BRAD SONNENBERG

 

 

 

 

 

/s/ Brad M. Sonnenberg

 

 

 

 

Date

10/4/06

 

 

5


--------------------------------------------------------------------------------